First Security Benefit LifeInsurance and Annuity Company of New York EliteDesigns® Variable Annuity Application Questions? Call our Service Center at 877-700-6847. Instructions Complete the entire form to establish a new EliteDesigns® Variable Annuity Contract. Please type or print. 1. Choose Type of Annuity Contract Please select the annuity type: m Non-Qualified m Roth IRA m Traditional IRA Initial Contribution $ For IRAs only:Current Year $ Prior Year $ Rollover $ 2. Provide Annuitant Information Nameof Annuitant mMale m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 3. Provide Contractowner Information r Sameas Annuitant Name of Contractowner mMale m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number 4. Provide Joint Owner Information Nameof Joint Owner mMale m Female First MI Last Mailing Address Street Address City State ZIP Code Residential Address (if different from mailing address) Street Address City State ZIP Code Social Security Number/Tax I.D. Number Date of Birth (mm/dd/yyyy) Daytime Phone Number Home Phone Number FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (1/7) 5. Provide Primary and Secondary Beneficiary(ies) For additional Primary Beneficiaries, please attach a separate list to the end of this application. Primary Beneficiary Social DOB Relationship to % Name Address (city, state, zip) Phone No. Security No. (mm/dd/yyyy) Owner of Benefit 1. 2. 3. For additional Secondary Beneficiaries, please attach a separate list to the end of this application. SecondaryBeneficiary Social DOB Relationship to % Name Address (city, state, zip) Phone No. Security No. (mm/dd/yyyy) Owner of Benefit 1. 2. 3. 6. Provide Replacement Information Do you currently have any existing annuity or insurance policies? m Yes m No Does this proposed contract replace or change any existing annuity or insurance policy? m Yes m No If yes, please list the following for all life insurance or annuity contracts to be replaced: Current Carrier Name Contract/Policy Number 7. Choose Optional Return of Premium Death Benefit Rider r Return of Premium Death Benefit Rider. Please Continue FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (2/7) 8. Provide Investment Directions (continuedon page 4) Please indicate your investment preferences below. Please use whole percentages totaling 100% % 7TwelveTMBalanced % BlackRock Global % Fidelity® VIP Emerging % Guggenheim VIF CLS Portfolio Opportunities V.I. Markets AdvisorOne Select % Adaptive Allocation Portfolio % BlackRock High Yield V.I. % Fidelity® VIP Growth & Allocation % Alger Capital Appreciation % BlackRock Large Cap Income % Guggenheim VIF Floating % Alger Large Cap Growth Core V.I. % Fidelity® VIP Growth Rate Strategies % AllianceBernstein VPS % BlackRock Large Cap Opportunities % Guggenheim VIF Global Dynamic Asset Allocation Growth V.I. % Fidelity® VIP High Income Managed Futures Strategy % AllianceBernstein VPS % Deutsche Capital % Fidelity® VIP Index 500 % Guggenheim VIF High Yield Global Thematic Growth Growth VIP % Fidelity® VIP Investment % Guggenheim VIF Large % AllianceBernstein VPS % Deutsche Core Equity VIP Grade Bond Cap Value Growth and Income % Deutsche Global Growth VIP % Fidelity® VIP Mid Cap % Guggenheim VIF Long Short % AllianceBernstein VPS % Deutsche Global % Fidelity® VIP Overseas Equity Small/Mid Cap Value Small Cap VIP % Fidelity® VIP Real Estate % Guggenheim VIF Macro % ALPS/Alerian Energy % Deutsche Government & % Fidelity® VIP Strategic Opportunities Infrastructure Agency Securities VIP Income % Guggenheim VIF Managed % American Century VP % Deutsche High Income VIP % Franklin Flex Cap Growth Asset Allocation Income & Growth % Deutsche Large VIP Fund % Guggenheim VIF Mid Cap % American Century VP Cap Value VIP % Franklin Growth and Income Value Inflation Protection % Deutsche Small Mid Cap VIP Fund % Guggenheim VIF Multi- % American Century VP Value VIP % Franklin High Income Hedge Strategies International % Dimensional VA Global VIP Fund % Guggenheim VIF Small Cap % American Century VP Bond Portfolio % Franklin Income VIP Fund Value Mid Cap Value % Dimensional VA % Franklin Large Cap Growth % Guggenheim VIF StylePlus % American Century VP Value International Small Portfolio VIP Fund Large Core % American Funds IS® Asset % Dimensional VA % Franklin Mutual Global % Guggenheim VIF StylePlus Allocation International Value Portfolio Discovery VIP Fund Large Growth % American Funds IS® Blue % Dimensional VA Short-Term % Franklin Mutual Shares % Guggenheim VIF StylePlus Chip Income and Growth Fixed Portfolio VIP Fund Mid Growth % American Funds IS® % Dimensional VA U.S. Large % Franklin Rising Dividends % Guggenheim VIF StylePlus Global Bond Value Portfolio VIP Fund Small Growth % American Funds IS® % Dimensional VA U.S. % Franklin Small Cap Value % Guggenheim VIF Total Global Growth Targeted Value Portfolio VIP Fund Return Bond % American Funds IS® % Direxion Dynamic % Franklin Small-Mid Cap % Guggenheim VIF World Global Growth VP HY Bond Growth VIP Fund Equity Income and Income % Direxion VP Indexed % Franklin Strategic Income % Ibbotson Aggressive Growth % American Funds IS® Global Commodity Strategy VIP Fund ETF Asset Allocation Small Capitalization % Direxion VP Indexed % Franklin U.S. Government % Ibbotson Balanced ETF % American Funds IS® Growth Managed Futures Strategy Securities VIP Fund Asset Allocation % American Funds IS® % Dreyfus IP Small % Goldman Sachs VIT Growth % Ibbotson Conservative ETF Growth-Income Cap Stock Index Opportunities Asset Allocation % American Funds IS® % Dreyfus IP Technology % Goldman Sachs VIT High % Ibbotson Growth ETF International Growth Quality Floating Rate Asset Allocation % American Funds IS® % Dreyfus Stock Index % Goldman Sachs VIT Large % Ibbotson Income and International % Dreyfus VIF Appreciation Cap Value Growth ETF Asset Allocation Growth and Income % Dreyfus VIF International % Goldman Sachs VIT Mid % Invesco V.I. American % American Funds IS® Value Cap Value Franchise Mortgage % Eaton Vance VT Floating- % Goldman Sachs VIT Small % Invesco V.I. American Value % American Funds IS® Rate Income Cap Equity Insights % Invesco V.I. Balanced-Risk New World % Eaton Vance VT % Goldman Sachs VIT Allocation % American Funds IS® U.S. Large-Cap Value Strategic Growth % Invesco V.I. Comstock Government/AAA-Rated % Federated Fund for U.S. % Goldman Sachs VIT % Invesco V.I. Core Equity Securities Government Securities II Strategic International Equity % Invesco V.I. Equity and % BlackRock Basic Value V.I. % Federated High Income % Guggenheim VIF Income % BlackRock Capital Bond II All Cap Value % Invesco V.I. Global Core Appreciation V.I. % Fidelity® VIP Balanced % Guggenheim VIF CLS Equity % BlackRock Equity % Fidelity® VIP Contrafund® AdvisorOne Amerigo % Invesco V.I. Global Dividend V.I. % Fidelity® VIP Disciplined % Guggenheim VIF CLS Health Care % BlackRock Global Small Cap AdvisorOne Clermont % Invesco V.I. Global Allocation V.I. Real Estate FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (3/7) 8. Provide Investment Directions (continuedfrom page 3) Please indicate your investment preferences below. Please use whole percentages totaling 100% % Invesco V.I. Government % JPMorgan Insurance Trust % PIMCO VIT % Rydex VIF Government Securities US Equity Portfolio CommodityRealReturn Long Bond 1.2x Strategy % Invesco V.I. Growth % Lord Abbett Series Strategy % Rydex VIF Health Care and Income Bond-Debenture VC % PIMCO VIT Emerging % Rydex VIF Internet % Invesco V.I. High Yield % Lord Abbett Series Markets Bond % Rydex VIF Inverse Dow % Invesco V.I. International Calibrated Dividend % PIMCO VIT Foreign Bond 2x Strategy Growth Growth VC (Unhedged) % Rydex VIF Inverse % Invesco V.I. Managed % Lord Abbett Series % PIMCO VIT Global Bond Government Long Bond Volatility Classic Stock VC (Unhedged) Strategy % Invesco V.I. Mid Cap % Lord Abbett Series % PIMCO VIT Global Multi- % Rydex VIF Inverse Mid-Cap Core Equity Developing Growth VC Asset Managed Allocation Strategy % Invesco V.I. Mid Cap Growth % Lord Abbett Series % PIMCO VIT High Yield % Rydex VIF Inverse % Invesco V.I. S&P 500 Index Fundamental Equity VC % PIMCO VIT Low Duration NASDAQ-100® Strategy % Invesco V.I. Small Cap % Lord Abbett Series Growth % PIMCO VIT Real Return % Rydex VIF Inverse Russell Equity and Income VC % PIMCO VIT Short-Term 2000® Strategy % Ivy Funds VIP Asset % Lord Abbett Series Growth % PIMCO VIT Total Return % Rydex VIF Inverse S&P Strategy Opportunities VC % Pioneer Bond VCT 500 Strategy % Ivy Funds VIP Balanced % Lord Abbett Series % Pioneer Emerging % Rydex VIF Japan 2x % Ivy Funds VIP Core Equity Mid Cap Stock VC Markets VCT Strategy % Ivy Funds VIP Dividend % Lord Abbett Series % Pioneer Equity Income VCT % Rydex VIF Leisure Opportunities Total Return VC % Pioneer High Yield VCT % Rydex VIF Mid-Cap % Ivy Funds VIP Energy % Lord Abbett Series Value % Pioneer Real Estate 1.5x Strategy % Ivy Funds VIP Global Bond Opportunities VC Shares VCT % Rydex VIF NASDAQ-100® % Ivy Funds VIP Global % MFS® VIT Emerging % Pioneer Strategic % Rydex VIF NASDAQ-100® Growth Markets Equity Income VCT 2x Strategy % Ivy Funds VIP Global % MFS® VIT Global Tactical % Power Income VIT % Rydex VIF Nova Natural Resources Allocation % Probabilities Fund % Rydex VIF Precious Metals % Ivy Funds VIP Growth % MFS® VIT High Yield % Putnam VT Absolute % Rydex VIF Real Estate % Ivy Funds VIP High Income % MFS® VIT II MA Investors Return 500 % Rydex VIF Retailing % Ivy Funds VIP International Growth Stock % Putnam VT Capital % Rydex VIF Russell 2000® Core Equity % MFS® VIT II Research Opportunities 1.5x Strategy % Ivy Funds VIP Limited-Term International % Putnam VT Diversified % Rydex VIF Russell 2000® Bond % MFS® VIT International Income 2x Strategy % Ivy Funds VIP Mid Cap Value % Putnam VT Equity Income % Rydex VIF S&P 500 Growth % MFS® VIT Investors Trust % Putnam VT Global Asset 2x Strategy % Ivy Funds VIP Real Estate % MFS® VIT New Discovery Allocation % Rydex VIF S&P 500 Securities % MFS® VIT Research % Putnam VT Growth Pure Growth % Ivy Funds VIP Science and % MFS® VIT Research Bond Opportunities % Rydex VIF S&P 500 Technology % MFS® VIT Total Return % Putnam VT High Yield Pure Value % Ivy Funds VIP Small % MFS® VIT Utilities % Putnam VT Income % Rydex VIF S&P MidCap Cap Growth % Morgan Stanley UIF % Putnam VT Investors 400 Pure Growth % Ivy Funds VIP Small Emerging Markets Debt % Putnam VT Voyager % Rydex VIF S&P MidCap Cap Value % Morgan Stanley UIF % Rydex VIF Banking 400 Pure Value % Ivy Funds VIP Value Emerging Markets Equity % Rydex VIF Basic Materials % Rydex VIF S&P SmallCap % Janus Aspen Enterprise % Neuberger Berman AMT % Rydex VIF Biotechnology 600 Pure Growth % Janus Aspen Forty Guardian % Rydex VIF Commodities % Rydex VIF S&P SmallCap % Janus Aspen Janus Portfolio % Neuberger Berman AMT Strategy 600 Pure Value % Janus Aspen Overseas Socially Responsive % Rydex VIF Consumer % Rydex VIF Strengthening % Janus Aspen Perkins % Oppenheimer Global Products Dollar 2x Strategy Mid Cap Value Fund/VA % Rydex VIF Dow 2x Strategy % Rydex VIF Technology % JPMorgan Insurance Trust % Oppenheimer Global % Rydex VIF Electronics % Rydex VIF Core Bond Portfolio Strategic Income Fund/VA % Rydex VIF Energy Telecommunications % JPMorgan Insurance Trust % Oppenheimer International % Rydex VIF Energy Services % Rydex VIF Transportation % Intrepid MidCap Portfolio Growth Fund/VA % Rydex VIF Europe 1.25x % Rydex VIF U.S. Government % JPMorgan Insurance Trust % Oppenheimer Main Street Strategy Money Market Small Cap Core Portfolio Small Cap Fund®/VA % Rydex VIF Financial % Rydex VIF Utilities % PIMCO VIT All Asset Services Please Continue FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (4/7) 8. Provide Investment Directions (continuedfrom page 4) Please indicate your investment preferences below. Please use whole percentages totaling 100% % Rydex VIF Weakening Dollar % Templeton Foreign VIP Fund % Virtus Strategic 2x Strategy % Templeton Global Allocation Series % SEI VP Balanced Strategy Bond VIP Fund % Voya MidCap % SEI VP Conservative % Templeton Growth VIP Fund Opportunities Portfolio Strategy % Third Avenue Value % VY Clarion Global Real % SEI VP Defensive Strategy % Transparent Value Estate Portfolio % SEI VP Market Growth Directional Allocation VI % VY Clarion Real Estate Strategy % Van Eck VIP Global Gold Portfolio % SEI VP Market Plus Strategy % Van Eck VIP Global % Wells Fargo Advantage % SEI VP Moderate Strategy Hard Assets International Equity VT % T. Rowe Price % Virtus International Series % Wells Fargo Advantage Blue Chip Growth % Virtus Multi-Sector Fixed Intrinsic Value VT % T. Rowe Price Income Series % Wells Fargo Advantage Equity Income % Virtus Premium Omega Growth VT % T. Rowe Price AlphaSectorTM Series % Wells Fargo Advantage Health Sciences % Virtus Real Estate Opportunity VT % T. Rowe Price Securities Series % Wells Fargo Advantage Limited-Term Bond % Virtus Small-Cap Small Cap Value VT % Templeton Developing Growth Series % Western Asset Variable Markets VIP Fund Global High Yield Bond Must Total 100% Please Continue FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (5/7) 9. Incentives and Other Considerations Have you been offered any cash incentive or other consideration (such as free insurance) as an inducement to apply for this annuity contract? m Yesm No To the best of your knowledge and belief, has the annuitant been offered any cash incentive or other consideration (such as free insurance) as an inducement to apply for this annuity contract? m Yesm No 10. Statement of Understanding I have been given a current prospectus that describes the Contract for which I am applying. I understand that annuity payments and withdrawal values, if any, when based on the investment experience of the Investment Options are variable and dollar amounts are not guaranteed and that any benefits, values or payments based on performance of the Investment Options may vary and are NOT guaranteed by the U.S. Government or any State Government; and are NOT federally insured by the FDIC, the Federal Reserve Board or any other agency, Federal or State. I further understand that I bear all investment risk. If my annuity contract qualifies under Section 403(b), I declare that I know: (1) the limits on withdrawals from my Contract imposed by Section 403(b)(11) of the Internal Revenue Code; and (2) the investment choices available under my employer's Section 403(b) plan to which I may elect to transfer my account balance. I understand that the amount paid and the application must be acceptable to FSBL under its rules and practices. If they are, the contract applied for will be in effect on the Contract Date. If they are not, FSBL will be liable only for the return of the amount paid. rCheck this box to receive a Statement of Additional Information. Please Continue FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (6/7) 11. Provide Signature My signature below indicates the information provided within the application is accurate and true, including my tax identification number. Tax Identification Number Certification Instructions: You must cross out item (2) in the below paragraph if you have been notified by the IRS that you are currently subject to backup withholding because you have failed to report all interest or dividends on your tax return. For contributions to an individual retirement arrangement (IRA), and generally payments other than interest and dividends, you are not required to sign the certification, but you must provide your correct Tax Identification Number. Under penalties of perjury I certify that (1) The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and (2) I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends or the IRS has notified me that I am no longer subject to backup withholding; and (3) I am a U.S. citizen or other U.S. person (as defined in the IRS Form W-9 instructions). The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding. X Signature of Owner Date (mm/dd/yyyy) Signed at (City/State) X Signature of Joint Owner Date (mm/dd/yyyy) Important Information About Procedures for Opening a New Account To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account. What this means to you: When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to identify you. We may also ask to see your driver s license or other identifying documents. Registered Representative/Dealer Information Will the Annuity being purchased replace any prior insurance or annuities of this or any other Company? m No, to the best of my knowledge, this application is not involved in the replacement of any life insurance or annuity contract, as defined in applicable Insurance Department Regulations. I have complied with the requirements for disclosure and/or replacement by enclosing a completed and signed Definition of Replacement and leaving a copy of the form with the applicant. m Yes. If yes, please enclose a completed and signed (i) Disclosure Statement; (ii) Important Notice form; and (iii) Incoming Funds Transfer form. The agent is required to leave with the applicant a copy of the Disclosure Statement and Important Notice form. Also, if an Application Supplement is applicable (for selecting the dollar cost averaging or asset allocation option), please enclose a completed and signed Application Supplement as well. Comments: Print Name of Representative X Signature of Representative Date (mm/dd/yyyy) Address Street Address City State ZIP Code Daytime Phone Number Email Address Representative License I.D. Number Print Name of Broker/Dealer Mail to: First Security Benefit Life Insurance and Annuity Company of New York • Administrative Office • PO Box 750497 • Topeka, KS 66675-0497 or Fax to: 1-785-368-1772 Visit us online at www.securitybenefit.com FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31 (7/7) This page left blank intentionally. FSB 243 (08-13) EliteDesigns 16-90012-11 2015/03/31
